DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wiemeyer et al (US 7,737,360; hereinafter Wiemeyer) in view of Dinh (US 8,049,107).

	Regarding claim 2, Weimeyer discloses the device (10), further comprising at least one relocatable power tap (38) that is positioned along the interior space of the main body (column 3 lines 58-64 or column 5 lines 33-41).
	Regarding claim 3, the modified Weimeyer discloses the device (10), wherein each of the at least one relocatable power tap (38) includes functionality for engaging the wall mounted electrical outlet positioned within the central opening (see figure 1).

	Regarding claim 5, Weimeyer discloses the device (10), wherein each of the at least one relocatable power tap (38) includes at least one electrical outlet that is configured to supply power to a component that not located within the interior space of the main body (column 5 lines 33-41).
	Regarding claim 7, Weimeyer discloses the device (10), further comprising: at least one cable management aperture (31) that is positioned along the main body (11).
	Regarding claim 9, Weimeyer discloses the device (10), wherein each of the main body and the cover are constructed from an electrically non-conductive material (column 6 lines 27-29).
	Regarding claim 10, Weimeyer disclose the device (10), wherein each of the main body and the cover are constructed from a fire resistant and electrically non-conductive plastic material (column 6 lines 27-29).

3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wiemeyer et al (US 7,737,360; hereinafter Wiemeyer ) in view of Dinh (US 8,049,107) as applied in claim 5, and further in view of Franck et al (US 10,270,236; hereinafter Franck).
Regarding claim 6, the modified Wiemeyer discloses the claim invention except for each of the at least one electrical outlet is positioned within a side opening along the main body and includes a surface that is not enclosed within the interior space.   Franck teaches an electronic enclosure (12) with an electrical outlet positioned within a side .

4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wiemeyer et al (US 7,737,360; hereinafter Wiemeyer ) in view of Dinh (US 8,049,107) as applied in claim 1, and further in view of Haag et al (US 7,049,516; hereinafter Haag).
	Regarding claim 8, the modified Weimeyer discloses the claimed invention except for the least one air vent that is positioned along the cover.  Haag teaches an electronic enclosure having a cover with air vent (66, 68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Wiemeyer’s cover with at least one air vent as taught by Hag to provide additional ventilation means for cooling the electronic apparatus inside the enclosure.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Herring et al (US 8,901,417), Hata et al (US 7,944,697), Cardenas et al (US 7,423,215), Byrd (US 7,309,834), Marker (US 8,717,751), Franck et al (US 10,021,807), Xu et al (US 8,315,057), Kessler et al (US 6,788,786), Frogness (US . 

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

March 12, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848